Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…providing a weaning gate at said opening, wherein said weaning gate can be adjusted both vertically and horizontally to allow calves but not mothers to go through said weaning gate into said independent paddock and then return to said nursing paddock, and wherein further said weaning gate can be turn into a one-way gate to allow the calves to go into the independent paddock but not return to the nursing paddock; introducing a multiplicity of mother cow (mothers) with their new-born calves into said nursing paddock; allowing said calves to nurse with said mothers and also to graze; allowing said calves to wander away from said mothers while grazing, such that said calves will go through said weaning gate into the independent paddock and then return through the weaning gate to the nursing paddock with their mothers, thereby acclimating said calves to grazing separate from said mothers, and acclimating said mothers to being separated from their calves; determining when said calves are old enough to be weaned; adjusting said weaning gate to become a one-way gate; allowing said calves to enter said independent paddock through said one-way gate which will then prevent said calves . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643